          Case 6:20-cv-00064-ADA Document 55 Filed 02/12/21 Page 1 of 1
                                                                                              FILED
                                                                                        February 12, 2021
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                       WESTERN DISTRICT OF TEXAS

                         IN THE UNITED STATES DISTRICT COURT                                 Reuben Amaro
                                                                                    BY: ________________________________
                          FOR THE WESTERN DISTRICT OF TEXAS                                                 DEPUTY
                                    WACO DIVISION


                    STANDING ORDER REGARDING
      FILING DOCUMENTS UNDER SEAL IN PATENT CASES AND REDACTED
                             PLEADINGS

       As a public forum, the Court has a policy of providing to the public full access to

documents filed with the Court. Nevertheless, parties in patent cases routinely produce and rely

on information that is confidential. Therefore, in all patent cases pending before the undersigned,

the Court hereby grants leave for any party to file materials containing confidential information

under seal without filing a separate motion seeking leave of the Court to do so. The filing party

shall file a publicly available, redacted version of any motion or pleading filed under seal within

seven days. The parties need not file redacted versions of exhibits to such documents. Exhibits

that are nonconfidential in their entirety should not be filed under seal at all. The parties shall

coordinate to make sure that the public version filing redacts information that any party deems

confidential. Redactions should be targeted to redact only that information. The publicly

available version shall be labeled “PUBLIC VERSION.” Cooperating to file the public version

shall not be deemed as agreeing that the redacted information is actually confidential.

       This Order shall apply in all patent cases, but shall not require parties to file public

versions of pleadings filed before the date of this Order.



SIGNED this 12th
            ___ day of February, 2021.


                                                      _________________________________________
                                                      ALAN D ALBRIGHT
                                                      UNITED STATES DISTRICT JUDGE
